--------------------------------------------------------------------------------

Exhibit 10.1
 
MODINE MANUFACTURING COMPANY
2017 INCENTIVE COMPENSATION PLAN
 

I.
INTRODUCTION.

 
1.01         Purpose.  The Modine Manufacturing Company 2017 Incentive
Compensation Plan (the "Plan") is intended to provide incentives that will (a)
attract and retain the best available (i) non-employee directors of Modine
Manufacturing Company (the “Company”) and (ii) employees of the Company or any
Subsidiary that now exists or hereafter is organized or acquired by the Company,
(b) provide additional incentive to such persons and (c) promote the success and
growth of the Company.  These purposes may be achieved through the grant of
options to purchase Common Stock, the grant of Stock Appreciation Rights, the
grant of Restricted Stock Awards, the grant of Restricted Stock Units, the grant
of Performance Stock Awards, the grant of Unrestricted Common Stock Awards, the
grant of Phantom Stock Awards and the grant of Cash Bonus Awards, as described
below.
 
1.02         Effective Date.  The effective date of the Plan is July 20, 2017
(the “Effective Date”), subject to the approval of the shareholders of the
Company at the 2017 Annual Meeting of Shareholders.
 

II.
DEFINITIONS.

 
2.01         "Affiliate" or "Associate" shall have the meaning set forth in Rule
12b-2 under the Securities Exchange Act of 1934, as it may be amended from time
to time.
 
2.02         “Award” means an Incentive Stock Option, Non-Qualified Stock
Option, Stock Appreciation Right, Restricted Stock Award, unrestricted Common
Stock Award, Restricted Stock Unit Award, Performance Stock Award, Phantom Stock
Award or Cash Bonus Award, as appropriate.
 
2.03         “Award Agreement” means the agreement between the Company and the
Grantee specifying the terms and conditions as described thereunder.
 
2.04         “Board” means the Board of Directors of the Company.
 
2.05         “Cash Bonus Award” means a cash award under Article XI of the Plan.
 
2.06         “Cause” shall be deemed to exist if, and only if: (a) Grantee
engages in an act of dishonesty constituting a felony that results or is
intended to result directly or indirectly in gain or personal enrichment at the
expense of the Company; (b) Grantee discloses confidential information of the
Company that results in a demonstrable material injury to the Company; or (c)
Grantee has engaged in a willful and continued failure to perform substantially
the Grantee’s duties on behalf of the Company.
 
2.07         “Change in Control” shall be deemed to take place on the occurrence
of any of the following events: (a) the effective time of (i) a merger or
consolidation of the Company with one or more other corporations as a result of
which the holders of the outstanding capital stock of the Company entitled to
vote in elections of directors  (the “Voting Power”) of the Company immediately
prior to such merger or consolidation (other than the surviving or resulting
corporation or any Affiliate or Associate thereof) hold less than 50% of the
Voting Power of the surviving or resulting corporation, or (ii) a transfer of
30% of the Voting Power, or a majority of the Company's consolidated assets,
other than to an entity of which the Company owns at least 50% of the Voting
Power; or (b) the date upon which individuals, who as of the Effective Date,
constitute the Board (as of such date, the “Incumbent Board”) cease for any
reason to constitute at least a majority of such Board; provided however, that
any person becoming a director subsequent to the Effective Date whose
appointment or nomination for election by the shareholders of the Company was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be, for purposes of this Plan, considered as though such
person were a member of the Incumbent Board but excluding, for this purpose, any
such individual whose initial assumption of office occurs as a result of an
actual or threatened election contest which was (or, if threatened, would have
been) subject to Exchange Act Rule 14a-12(c).
 
2.08         “Code” means the Internal Revenue Code of 1986, as it may be
amended from time to time.
 
2.09          “Committee” means the committee described in Article IV or the
person or persons to whom the committee has delegated its power and
responsibilities under Article IV.
 
1

--------------------------------------------------------------------------------

2.10         “Common Stock” or “Stock” means the common stock of the Company
having a par value of $0.625 per share.
 
2.11         “Company” means Modine Manufacturing Company, a Wisconsin
corporation.
 
2.12         “Fair Market Value” means, as of any date of determination, (a) the
closing sale price of a share of Stock on the New York Stock Exchange (or on
such other recognized market or quotation system on which the trading prices of
Stock are traded or quoted at the relevant time), or (b) if no such sale shall
have been made on that day, on the last preceding day on which there was such a
sale. If such Stock is not then listed or quoted as referenced above, Fair
Market Value shall be an amount determined in good faith by the Committee.
 
2.13         “Grant Date” means the date on which an Award is deemed granted,
which shall be the date on which the Committee authorizes the Award or such
later date as the Committee shall determine in its sole discretion.
 
2.14         “Grantee” means an individual who has been granted an Award.
 
2.15         “Incentive Stock Option” or “ISO” means an option that is intended
to meet the requirements of Section 422 of the Code and regulations thereunder.
 
2.16         “Non-Qualified Stock Option” or “NSO” means an option other than an
Incentive Stock Option.
 
2.17         “Option” means an Incentive Stock Option or Non-Qualified Stock
Option, as appropriate.
 
2.18         “Performance Goal” means a performance goal established by the
Committee at the time of the grant of an Award (or, where applicable, on or
before the latest date permissible to enable an Award to qualify as
“performance-based compensation” under Section 162(m) of the Code) that is based
on the attainment of goals relating to one or more of the following business
criteria measured on an absolute basis or in terms of growth or reduction or
relative to a designated comparison group:
 

(a)
earnings per share;

 

(b)
net earnings or income (pre-tax or after-tax and with adjustments as
stipulated);

 

(c)
return measures (including but not limited to return on assets employed, equity,
average capital employed, capital employed, assets,  tangible book value,
sales);

 

(d)
operating income;

 

(e)
earnings before interest, taxes, depreciation and amortization (“EBITDA”);

 

(f)
loss ratio;

 

(g)
expense ratio;

 

(h)
stock price (including, but not limited to, growth measures and total
shareholder return) ;

 

(i)
economic value added (net operating profit after tax minus the sum of capital
multiplied by the cost of capital);

 

(j)
economic profit;

 

(k)
net sales or revenue growth;

 

(l)
gross profit;

 

(m)
operating expense ratios;

 

(n)
operating expense targets;

 
2

--------------------------------------------------------------------------------

(o)
productivity ratios;

 

(p)
gross or operating margins;

 

(q)
cash flow (including, but not limited to, operating cash flow, free cash flow,
cash flow return on equity, and cash flow return on investment);

 

(r)
working capital;

 

(s)
capital expenditures;

 

(t)
debt to equity ratio / debt levels;

 

(u)
total shareholder return;

 

(v)
business diversification;

 

(w)
employee retention / attrition;

 

(x)
safety;

 

(y)
inventory control / efficiency; and

 

(z)
such other subjective or objective performance goals, including strategic
measures or individual goals, that the ONC Committee deems appropriate.

 
The Committee may determine the achievement of any of the above Performance
Goals with or without regard to any of the following events that occurs during
the performance period applicable to an Award subject to a Performance Goal: (a)
asset write-downs; (b) litigation or claim judgments or settlements; (c) the
effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results; (d) any reorganization and restructuring
programs; (e) the effect of events that are unusual in nature or infrequently
occurring as described in FASB Accounting Standards Codification 225-20 –Unusual
or Infrequently Occurring Items, and/or in Management’s Discussion and Analysis
of Financial Condition and Results of Operations appearing in the Company’s
annual report to shareholders for the applicable year; (f) acquisitions or
divestitures; and (g) foreign exchange gains and losses, each as set forth by
the Committee at the time of the grant (or, where applicable, on or before the
latest date permissible to enable the Performance Stock Award to qualify as
“performance-based compensation” under Section 162(m) of the Code and as
specified in the Award Agreement.  Awards that are subject to a Performance Goal
and that are intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code may not be adjusted upward.  The Committee
shall retain the discretion to adjust Awards that are subject to a Performance
Goal downward, either on a formula or discretionary basis or any combination, as
the Committee determines.
 
2.19         “Performance Stock Award” means an Award under Article IX of the
Plan, that is conditioned upon the satisfaction of one or more pre-established
Performance Goals.
 
2.20         “Phantom Stock Award” means the right to receive in cash the Fair
Market Value of a share of Common Stock under Article X of the Plan.
 
2.21         “Plan” means the Modine Manufacturing Company 2017 Incentive
Compensation Plan as set forth herein, as it may be amended from time to time.
 
2.22         “Restricted Stock Award” means a restricted stock award under
Article VII of the Plan.
 
2.23         “Restricted Stock Unit Award” means a restricted stock unit award
under Article VIII of the Plan.
 
2.24         “Stock Appreciation Right” or “SAR” means the right to receive cash
or shares of Common Stock based upon the excess of the Fair Market Value of one
share of Common Stock on the date the SAR is exercised over the grant price
(which shall be not less than the Fair Market Value of a share of Common Stock
on the Grant Date), as further described in Article VI of the Plan.
 
3

--------------------------------------------------------------------------------

2.25         “Subsidiary” means any corporation in which the Company or another
entity qualifying as a Subsidiary within this definition owns 50% or more of the
total combined voting power of all classes of stock, or any other entity
(including, but not limited to, partnerships and joint ventures) in which the
Company or another entity qualifying as a Subsidiary within this definition owns
50% or more of the combined equity thereof.
 
2.26         “Unrestricted Common Stock Award” means an award of Common Stock
made without vesting restrictions in accordance with Section 7.05, below.
 

III.
SHARES SUBJECT TO AWARD.

 
3.01         Share Limit.  Subject to adjustment as provided in Section 3.02
below, the number of shares of Common Stock of the Company that may be issued
under the Plan shall not exceed three million six hundred thousand (3,600,000)
shares (the "Share Limit").  Shares issued under the Plan may come from
authorized but unissued shares, from treasury shares held by the Company, from
shares purchased by the Company or an independent agent in the open market for
such purpose, or from any combination of the foregoing.  The Share Limit shall
be subject to the following rules and adjustments:
 

(a)
Any shares of Common Stock subject to Options and SARs shall be counted against
the Share Limit as one (1) share for every one share subject thereto.

 

(b)
With respect to SARs, when a stock settled SAR is exercised, the shares subject
to an SAR grant agreement shall be counted against the shares available for
issuance as one (1) share for every share subject thereto, regardless of the
number of shares used to settle the SAR upon exercise.

 

(c)
Any shares of Common Stock subject to Awards other than Options and SARs shall
be counted against the Share Limit (but not the individual limits below or in
Section 7.05) as 1.6 shares for every one share issued.

 

(d)
No individual may be granted Awards of Options or SARs covering, in the
aggregate, more than 150,000 shares of Common Stock in any calendar year.

 

(e)
No individual may be granted Awards of Restricted Stock, Restricted Stock Units,
Performance Stock or Phantom Stock covering, in the aggregate, more than 300,000
shares of Common Stock in any calendar year.

 

(f)
If any Award granted under this Plan is canceled, terminates, expires, or lapses
for any reason, any shares subject to such Award again shall be available for
the grant of an Award under this Plan.  Any Awards or portions thereof that is
settled in cash and not in shares of Common Stock shall not be counted against
the foregoing Share Limit.  The number of Shares from an Award that are used to
satisfy tax withholding shall be counted against the foregoing Share Limit.

 

(g)
For purposes of applying the annual individual limitation on shares subject to
Awards granted during a calendar year, in connection with any Performance Stock
Award granted, the number of shares of Common Stock granted shall be based upon
the maximum number of shares payable under such Performance Stock Award.

 

(h)
For purposes of determining the number of Shares available under this Plan,
Shares withheld to satisfy taxes or used to fund the exercise price in
connection with the exercise of an Option or SAR, either directly or by
attestation, shall be treated as issued hereunder and if an Option is exercised
using the net exercise method, the gross number of Shares for which the Option
is exercised shall be treated as issued for purposes of counting the Shares
available for issuance under this Plan, not just the net Shares issued to the
Participant after reduction for the exercise price and required withholding
tax.  For the avoidance of doubt, any Shares repurchased on the open market by
the Company using proceeds from Option exercises shall be treated as issued
hereunder for purposes of determining the number of Shares available under this
Plan.

 
4

--------------------------------------------------------------------------------

(i)
The maximum number of shares underlying Awards that may be granted as Incentive
Stock Options under this Plan, in the aggregate, is equal to the Share Limit.

 
3.02         Changes in Common Stock.  If any stock dividend is declared upon
the Common Stock, or if there is any stock split, stock distribution, or other
recapitalization of the Company with respect to the Common Stock, resulting in a
split or combination or exchange of shares, the Committee shall make or provide
for such adjustment in the number of and class of shares that may be delivered
under the Plan, and in the number and class of and/or price of shares subject to
outstanding Awards as it may, in its discretion, deem to be equitable.
 

IV.
ADMINISTRATION.

 
4.01         Administration by the Committee.  For purposes of the power to
grant Awards to non-employee directors, the Committee shall consist of the
entire Board, provided, however, that discretionary Awards to non-employee
directors will be administered by the entire Board but without the participation
of any members who at the time are not independent under the rules of the New
York Stock Exchange. For other Plan purposes, the Plan shall be administered by
a committee designated by the Board to administer the Plan and shall be the
Officer Nomination and Compensation Committee of the Board.  The Committee shall
be constituted to permit the Plan to comply with the provisions of Rule 16b-3
under the Securities Exchange Act of 1934, as amended or any successor rule, and
Section 162(m) of the Code.  A majority of the members of the Committee shall
constitute a quorum.  The approval of such a quorum, expressed by a vote at a
meeting held either in person or by conference telephone call, or the unanimous
consent of all members in writing without a meeting, shall constitute the action
of the Committee and shall be valid and effective for all purposes of the Plan.
 
4.02         Committee Powers.  The Committee is empowered to adopt such rules,
regulations and procedures and take such other action as it shall deem necessary
or proper for the administration of the Plan.  The Committee shall also have
authority to interpret the Plan, and the decision of the Committee on any
questions concerning the interpretation of the Plan shall be final and
conclusive.  The Committee may consult with counsel, who may be counsel for the
Company, and shall not incur any liability for any action taken in good faith in
reliance upon the advice of counsel.  Subject to the provisions of the Plan, the
Committee shall have full and final authority to:
 

(a)
designate the persons to whom Awards shall be granted;

 

(b)
grant Awards in such form and amount as the Committee shall determine;

 

(c)
impose such limitations, restrictions and conditions upon any such Award as the
Committee shall deem appropriate;

 

(d)
waive in whole or in part any limitations, restrictions or conditions imposed
upon any such Award as the Committee shall deem appropriate; and

 

(e)
modify, extend or renew any Award previously granted, provided that this
provision shall not provide authority to reprice Awards to a lower exercise
price.

 
4.03         No Repricing.  Repricing of Options or SARs shall not be permitted
without shareholder approval. For this purpose, a "repricing" means any of the
following (or any other action that has the same effect as any of the
following): (A) changing the terms of an Option or SAR to lower its purchase or
grant price; (B) any other action that is treated as a "repricing" under
generally accepted accounting principles; and (C) repurchasing for cash or
canceling an Option or SAR at a time when its purchase or grant price is greater
than the Fair Market Value of the underlying stock in exchange for another Award
(including an Option or SAR), unless the cancellation and exchange occurs in
connection with an event set forth in Section 3.02. Such cancellation and
exchange would be considered a "repricing" regardless of whether it is treated
as a "repricing" under generally accepted accounting principles and regardless
of whether it is voluntary on the part of the Grantee.
 
4.04         Delegation by Committee. The Committee may delegate all or any part
of its responsibilities and powers to any executive officer or officers of the
Company selected by it.  Any such delegation may be revoked by the Board or by
the Committee at any time.
 
5

--------------------------------------------------------------------------------

V.
STOCK OPTIONS.

 
5.01         Granting of Stock Options.  Options may be granted to non-employee
directors of the Company and to officers and key employees of the Company and
any of its Subsidiaries.  In selecting the individuals to whom Options shall be
granted, as well as in determining the number of Options granted, the Committee
shall take into consideration such factors as it deems relevant pursuant to
accomplishing the purposes of the Plan.  A Grantee may, if he or she is
otherwise eligible, be granted an additional Option or Options if the Committee
shall so determine.  Option grants under the Plan shall be evidenced by an Award
Agreement in such form and containing such provisions as are consistent with the
Plan as the Committee shall from time to time approve.
 
5.02         Type of Option.  At the time each Option is granted, the Committee
shall designate the Option as an Incentive Stock Option or a Non-Qualified Stock
Option. Any Option designated as an Incentive Stock Option shall comply with the
requirements of Section 422 of the Code, including the requirement that
incentive stock options may only be granted to individuals who are employed by
the Company, a parent or a Subsidiary corporation of the Company.  If required
by applicable tax rules regarding a particular grant, to the extent that the
aggregate Fair Market Value (determined as of the date an Incentive Stock Option
is granted) of the shares with respect to which an Incentive Stock Option grant
under this Plan (when aggregated, if appropriate, with shares subject to other
Incentive Stock Option grants made before said grant under this Plan or another
plan maintained by the Company or any ISO Group member (as defined in Section
422 of the Code)) is exercisable for the first time by an optionee during any
calendar year exceeds $100,000 (or such other limit as is prescribed by the
Code), such option grant shall be treated as a grant of Non-Qualified Stock
Options pursuant to Code Section 422(d).
 
5.03         Option Terms.  Each option grant Award Agreement shall specify the
number of Incentive Stock Options and/or Non-Qualified Stock Options being
granted; one option shall be deemed granted for each share of Common Stock.  In
addition, each option grant Award Agreement shall specify the exercisability
and/or vesting schedule of such options, if any.  Except as otherwise provided
by the Committee, the Option shall vest over a four year period, with 25% of the
Option vesting on each annual anniversary after the Grant Date.  No Option shall
be exercisable in whole or in part more than ten years from the Grant Date.
 
5.04         Purchase Price.  The purchase price for a share subject to an
Option shall not be less than 100% of the Fair Market Value of the share on the
date the Option is granted, provided, however, the purchase price of an
Incentive Stock Option shall not be less than 110% of the Fair Market Value of
such share on the date the Option is granted if the Grantee then owns (after the
application of the family and other attribution rules of Section 424(d) or any
successor rule of the Code) more than 10% of the total combined voting power of
all classes of stock of the Company. The purchase price of the Common Stock
covered by each Option shall be subject to adjustment as provided in Articles
III and XII hereof.
 
5.05         Method of Exercise.  An Option that has become exercisable may be
exercised from time to time by written notice to the Company stating the number
of shares being purchased and accompanied by the payment in full of the purchase
price for such shares.  The purchase price may be paid by any of the following
methods: (a) by cash, (b) to the extent permitted under the particular grant
Award Agreement, by transferring to the Company shares of stock of the Company
at their Fair Market Value as of the date of exercise of the Option ("Delivered
Stock"), (c) a combination of cash and Delivered Stock, or (d) such other forms
or means which the Committee shall determine in its discretion and in such
manner as is consistent with the Plan's purpose and applicable law. 
Notwithstanding the foregoing, the Company may arrange for or cooperate in
permitting broker-assisted cashless exercise procedures.
 
5.06         Shareholder Rights.  A Grantee shall not, by reason of any Options
granted hereunder, have any rights of a shareholder of the Company with respect
to the shares covered by Options until shares of Stock have been issued.  No
dividends or dividend equivalents shall be paid with respect to Options.
 

VI.
STOCK APPRECIATION RIGHTS.

 
6.01         Granting of SARs.  The Committee may, in its discretion, grant SARs
to non-employee directors of the Company and to officers and key employees of
the Company and any of its Subsidiaries.  SARs may be granted with respect to
Options granted concurrently (tandem SARs) or on a standalone basis (standalone
SARs).
 
6.02         SAR Terms.  Each SAR grant shall be evidenced by an Award Agreement
that shall specify the number of SARs granted, the grant price (which shall be
not less than the Fair Market Value of a share of Common Stock on the Grant
Date), the term of the SAR, and such other provisions as the Committee shall
determine.   Except as otherwise provided by the Committee, the SAR shall vest
over a four  year period, with 25% of the SAR vesting on each annual anniversary
after the Grant Date.  No SAR shall be exercisable in whole or in part more than
ten years from the Grant Date.
 
6

--------------------------------------------------------------------------------

6.03         Method of Exercise.  An SAR that has become exercisable may be
exercised by written notice to the Company stating the number of SARs being
exercised.
 
6.04         Payment upon Exercise.  Upon the exercise of SARs, the Grantee
shall be entitled to receive an amount determined by multiplying (a) the
difference obtained by subtracting the grant price from the Fair Market Value of
a share of Common Stock on the date of exercise, by (b) the number of SARs
exercised.  At the discretion of the Committee, the payment upon the exercise of
the SARs may be in cash, in shares of Common Stock of equivalent value (valued
at the Fair Market Value of the Common Stock on the date of exercise), or in
some combination thereof.  The aggregate number of available shares under
Section 3.01 shall not be affected by any cash payments, but for the avoidance
of doubt, SARs shall be counted against the individual annual limitation on
Awards granted in Section 3.01.
 
6.05         Shareholder Rights.  A Grantee shall not, by reason of any SARs
granted hereunder, have any rights of a shareholder of the Company with respect
to the shares covered by SARs until shares of Stock have been issued.  No
dividends or dividend equivalents shall be paid with respect to SARs.
 

VII.
RESTRICTED STOCK AWARDS AND UNRESTRICTED COMMON STOCK AWARDS.

 
7.01         Administration.  Shares of Restricted Stock may be issued either
alone or in addition to other Awards granted under the Plan.  The Committee
shall determine the eligible persons to whom and the time or times at which
grants of Restricted Stock will be made, the number of shares of restricted
Common Stock to be awarded, the time or times within which such Awards may be
subject to forfeiture and any other terms and conditions of the Awards.  The
Committee may condition the grant of Restricted Stock upon the attainment of
Performance Goals so that the grant qualifies as “performance-based
compensation” within the meaning of Section 162(m) of the Code.  The Committee
may also condition the grant of Restricted Stock upon such other conditions,
restrictions and contingencies as the Committee may determine.  The provisions
of Restricted Stock Awards need not be the same with respect to each recipient.
 
7.02         Registration.  Any Restricted Stock Award granted hereunder may be
evidenced in such manner as the Committee may deem appropriate, including,
without limitation, book-entry registration or issuance of a stock certificate
or certificates. In the event any stock certificate is issued in respect of
shares of Restricted Stock, such certificate shall be registered in the name of
the Grantee and shall bear an appropriate legend (as determined by the
Committee) referring to the terms, conditions and restrictions applicable to
such Restricted Stock. In the event such Restricted Stock is issued in
book-entry form, the depository and the Company’s transfer agent shall be
provided with notice referring to the terms, conditions and restrictions
applicable to such Restricted Stock, together with such stop-transfer
instructions as the Committee deems appropriate.
 
7.03         Terms and Conditions.  Restricted Stock Awards shall be subject to
the following terms and conditions:
 

(a)
Until the applicable restrictions lapse or the conditions are satisfied, the
Grantee shall not be permitted to sell, assign, transfer, pledge or otherwise
encumber the Restricted Stock Award.

 

(b)
Except to the extent otherwise provided in the applicable Award Agreement and in
(c) below, the portion of the Award still subject to restriction shall be
forfeited by the Grantee upon termination of a Grantee’s service for any
reason.  Except as otherwise provided by the Committee, the Restricted Stock
shall vest over a four year period, with 25% of the Restricted Stock Award
vesting on each annual anniversary after the Grant Date of the Award.

 

(c)
In the event of hardship, early retirement or other special circumstances of a
Grantee whose employment is terminated (other than for Cause), the Committee may
waive in whole or in part any or all remaining restrictions with respect to such
Grantee’s shares of Restricted Stock.

 
7

--------------------------------------------------------------------------------

(d)
If and when the applicable restrictions lapse, with respect to any Shares
registered in book-entry form, the Company’s transfer agent shall be provided
with notice regarding the lapse of the restriction, and if a stock certificate
was issued with respect to the shares of Restricted Stock, unlegended
certificates for such shares shall be delivered to the Grantee.

 

(e)
Each Award shall be confirmed by, and be subject to the terms of, an Award
Agreement identifying the restrictions applicable to the Award.

 
7.04         Rights as Shareholder.  A Grantee receiving a Restricted Stock
Award shall have the rights of a shareholder of the Company with respect to the
right to vote the shares.  All dividends payable with respect to a Restricted
Stock Award shall be subject to vesting on the same terms of such Restricted
Stock Award and will vest and be paid to a Grantee, only if, when, and to the
extent that, such Restricted Stock Award vests. Unless otherwise determined by
the Committee, cash dividends shall be paid in cash and dividends payable in
stock shall be paid in the form of additional Restricted Stock.
 
7.05         Unrestricted Common Stock Awards.  The Committee or the Board may
grant Unrestricted Common Stock Awards to non-employee directors of the
Company.  Except as otherwise provided at the time of grant, shares of Common
Stock subject to an Unrestricted Common Stock Award shall not be subject to the
terms and conditions set forth in Section 7.03 above.   Notwithstanding the
foregoing, no individual non-employee director of the Company may be granted
Unrestricted Common Stock Awards (or Restricted Stock Units, if elected by such
non-employee director) covering, in the aggregate, more than 50,000 shares of
Common Stock in any calendar year.
 

VIII.
RESTRICTED STOCK UNIT AWARDS.

 
8.01         Administration.  Restricted Stock Unit Awards entitle a Grantee to
receive either one share of Common Stock or an amount in cash equal to the Fair
Market Value of one share of Common Stock on the date of settlement for each
Restricted Stock Unit if the vesting conditions are satisfied.  The Committee
shall determine the Grantees to whom and the time or times at which Restricted
Stock Unit Awards will be made, the number of Restricted Stock Units to be
awarded, the time or times within which such Awards may be subject to forfeiture
and any other terms and conditions of the Awards.  The provisions of Restricted
Stock Unit Awards need not be the same with respect to each recipient.
 
8.02         Terms and Conditions.  Restricted Stock Unit Awards shall be
subject to the following terms and conditions:
 

(a)
A Grantee shall be entitled to receive from the Company one share of Common
Stock for each Restricted Stock Unit.  At the discretion of the Committee, if so
determined at the time of grant, the Company shall be entitled to settle its
obligation to deliver shares of Common Stock in cash (valued at the Fair Market
Value of the Common Stock on the required date of issuance).

 

(b)
Except as otherwise provided by the Committee at the time of grant, shares of
Common Stock payable with respect to Restricted Stock Units shall be issued to a
Grantee on the date the vesting conditions applicable to a Restricted Stock Unit
Award are satisfied; provided however, that if any Award of Restricted Stock
Units to a Grantee who is subject to U.S. federal income tax is nonqualified
deferred compensation for purposes of Section 409A of the Code, shares of Common
Stock shall only be distributed to the grantee at such times as would not cause
the grantee to become subject to penalties under Section 409A of the Code.

 

(c)
A Grantee shall not be permitted to sell, assign, transfer, pledge or otherwise
encumber a Restricted Stock Unit Award.

 

(d)
Following vesting, the issuance of shares of Common Stock in settlement of a
Restricted Stock Unit may be evidenced in such manner as the Committee may deem
appropriate, including, without limitation, book-entry registration or issuance
of a stock certificate or certificates.

 
8

--------------------------------------------------------------------------------

(e)
Except to the extent otherwise provided in the applicable Award Agreement and in
(f) below, the portion of the Award still subject to vesting shall be forfeited
by the Grantee upon termination of a Grantee’s service for any reason. Except as
otherwise provided by the Committee, a Restricted Stock Unit Award shall vest
over a four year period, with 25% of the Restricted Stock Unit Award vesting on
each annual anniversary after the Grant Date of the Award.

 

(f)
In the event of hardship, early retirement or other special circumstances of a
Grantee whose employment is terminated (other than for Cause), the Committee may
accelerate in whole or in part any unvested Restricted Stock Units held by the
Grantee.

 

(g)
Each Award shall be confirmed by, and be subject to the terms of, an Award
Agreement identifying the restrictions applicable to the Award, if any.

 
8.03         Rights as Shareholder.   A Grantee receiving a Restricted Stock
Unit Award shall not be deemed the holder of any shares covered by the Award, or
have any rights as a shareholder with respect thereto, until such shares are
issued to him/her at the time set forth in the Applicable Award Agreement.  
Notwithstanding the foregoing, the Committee shall have the right, but not the
obligation, to grant Restricted Stock Unit Awards which pay dividend equivalents
to the Grantee in the form of cash payments or additional Restricted Stock
Units, as specified in the applicable Award Agreement; provided, however, all
dividend equivalents payable with respect to a Restricted Stock Unit Award shall
be subject to vesting on the same terms of the such Restricted Stock Unit Award
and will vest and be paid to a Grantee, only if and when, and to the extent
that, such Restricted Stock Unit Award vests and is settled.
 

IX.
PERFORMANCE STOCK AWARDS.

 
9.01         Administration.  Performance Stock Awards entitle a Grantee to
receive shares of Common Stock if predetermined conditions are satisfied.  The
Committee shall determine the eligible employees to whom and the time or times
at which Performance Stock Awards will be made, the number of shares to be
awarded, the time or times within which such Awards may be subject to forfeiture
and any other terms and conditions of the Awards.  The Committee may condition
the Performance Stock Award upon the attainment of Performance Goals so that the
Award qualifies as “performance-based compensation” within the meaning of
Section 162(m) of the Code.  The Committee may also condition the Performance
Stock Award upon such other conditions, restrictions and contingencies as the
Committee may determine.  The provisions of Performance Stock Awards need not be
the same with respect to each recipient.
 
9.02         Terms and Conditions.  Performance Stock Awards shall be subject to
the following terms and conditions:
 

(a)
Until the applicable restrictions lapse or the conditions are satisfied, the
Grantee shall not be permitted to sell, assign, transfer, pledge or otherwise
encumber the Performance Stock Award.

 

(b)
Except to the extent otherwise provided in the applicable Award Agreement and in
(f) below, the portion of the Award still subject to restriction shall be
forfeited by the Grantee upon termination of a Grantee’s service for any reason.

 

(c)
If and when the applicable restrictions lapse, the issuance of shares of Common
Stock in settlement of a Performance Stock Award may be evidenced in such manner
as the Committee may deem appropriate, including, without limitation, book-entry
registration or issuance of a stock certificate or certificates.

 

(d)
The minimum performance period applicable to a Performance Goal will be one
year.

 

(e)
Each Award shall be confirmed by, and be subject to the terms of, an Award
Agreement identifying the restrictions applicable to the Award, if any.

 

(f)
In the event of hardship, early retirement or other special circumstances of a
Grantee whose employment is terminated (other than for Cause), the Committee may
allow a Grantee to continue to vest in a Performance Stock Award during the
performance period.

 
9

--------------------------------------------------------------------------------

9.03         Rights as Shareholder.  A Grantee receiving a Performance Stock
Award shall not be deemed the holder of any shares covered by the Award, or have
any rights as a shareholder with respect thereto, until such shares are issued
to him/her following the lapse of the applicable restrictions, if any.  Except
to the extent otherwise provided by the Committee at the time of grant, no
dividends or dividend equivalents shall be paid with respect to Performance
Stock Awards prior to the time such shares are issued.
 

X.
PHANTOM STOCK AWARDS.

 
10.01       Administration.  Phantom Stock Awards entitle a Grantee to receive
cash payments based upon the Fair Market Value of shares of Common Stock if
predetermined conditions are satisfied.  The Committee shall determine the
eligible employees to whom and the time or times at which Phantom Stock Awards
will be made, the number of shares to be covered by the Award, the time or times
within which such Awards may be subject to forfeiture and any other terms and
conditions of the Awards.  The Committee may condition the grant of a Phantom
Stock Award upon the attainment of Performance Goals so that the grant qualifies
as “performance-based compensation” within the meaning of Section 162(m) of the
Code.  The Committee may also condition the grant of a Phantom Stock Award upon
such other conditions, restrictions and contingencies as the Committee may
determine.  The provisions of Phantom Stock Awards need not be the same with
respect to each recipient.
 
10.02       Terms and Conditions.  Phantom Stock Awards shall be subject to the
following terms and conditions:
 

(a)
Until the applicable restrictions lapse or the conditions are satisfied, the
Grantee shall not be permitted to sell, assign, transfer, pledge or otherwise
encumber the Phantom Stock Award.

 

(b)
Except to the extent otherwise provided in the applicable Award Agreement, the
portion of the Award still subject to restriction shall be forfeited by the
Grantee upon termination of a Grantee’s service for any reason.

 

(c)
If and when the applicable restrictions lapse, the Company shall pay to Grantee
an amount equal to the Fair Market Value of a share of Common Stock at the time
of settlement multiplied by the number of shares covered by the Award for which
the restrictions have then lapsed.

 

(d)
Each Award shall be confirmed by, and be subject to the terms of, an Award
Agreement identifying the restrictions applicable to the Award.

 

(e)
The aggregate number of available shares in Section 3.01 shall not be affected
by any cash payments in respect of Phantom Stock Awards, but for the avoidance
of doubt, Phantom Stock Awards shall be counted against the individual annual
limitation on Awards granted in Section 3.01(e).

 
10.03          Rights as Shareholder.  A Grantee receiving a Phantom Stock Award
shall not be deemed the holder of any shares covered by the Award, or have any
rights as a shareholder with respect thereto.
 

XI.
CASH BONUS AWARDS.

 
11.01       Administration.  The Committee may establish Cash Bonus Awards
either alone or in addition to other Awards granted under the Plan.  The
Committee shall determine the employees to whom and the time or times at which
Cash Bonus Awards shall be granted, and the conditions upon which such Awards
will be paid. The maximum Cash Bonus Award payable to an employee in any
calendar year shall not exceed three million dollars ($3,000,000).
 
11.02       Terms and Conditions.  Cash Bonus Awards shall be subject to the
following terms and conditions:          
 

(a)
A Cash Bonus Award under the Plan shall be paid solely on account of the
attainment of one or more pre-established, objective Performance Goals. 
Performance Goals shall be based on one or more business criteria that apply to
the individual, a business unit, or the Company as a whole.  It is intended that
any Performance Goal will be in a form that relates the bonus to an increase in
the value of the Company to its shareholders.

 
10

--------------------------------------------------------------------------------

(b)
Performance Goals shall be established in writing by the Committee not later
than 90 days after the commencement of the period of service to which the
Performance Goal relates.  The pre-established Performance Goal must state, in
terms of an objective formula or standard, the method for computing the amount
of compensation payable to any employee if the goal is attained.

 

(c)
Following the close of the performance period, the Committee shall determine
whether the Performance Goal was achieved, in whole or in part, and determine
the amount payable to each employee.

 
11.03       Non-Exclusivity. This Plan does not limit the authority of the
Company, the Board or the Committee, or any Subsidiary to award bonuses or
authorize any other compensation to any person.
 

XII.
EFFECT OF CORPORATE TRANSACTIONS.

 
12.01       Merger, Consolidation or Reorganization.  In the event of a merger,
consolidation or reorganization with another corporation in which the Company is
not the surviving corporation, or a merger, consolidation or reorganization
involving the Company in which the Common Stock ceases to be publicly traded,
the Committee shall, subject to the approval of the Board, or the board of
directors of any corporation assuming the obligations of the Company hereunder,
take action regarding each outstanding and unexercised Award pursuant to either
clause (a) or (b) below:
 

(a)
Appropriate provision may be made for the protection of such Award by the
substitution on an equitable basis of appropriate shares of the surviving or
related corporation, provided that the excess of the aggregate Fair Market Value
of the shares subject to such Award immediately before such substitution over
the exercise price thereof, if any, is not more than the excess of the aggregate
fair market value of the substituted shares made subject to Award immediately
after such substitution over the exercise price thereof, if any; or

 

(b)
The Committee may cancel such Award.  In the event any Option or SAR is
canceled, the Company, or the corporation assuming the obligations of the
Company hereunder, shall pay the Grantee an amount of cash (less normal
withholding taxes) equal to the excess of (i) the value, as determined by the
Committee, of the property (including cash) received by the holder of a share of
Company Stock as a result of such event over (ii) the exercise price of such
option or the grant price of the SAR, multiplied by the number of shares subject
to such Award (including any unvested portion).  In the event any other Award is
canceled, the Company, or the corporation assuming the obligations of the
Company hereunder, shall pay the Grantee an amount of cash or stock, as
determined by the Committee, based upon the value, as determined by the
Committee, of the property (including cash) received by the holder of a share of
Company Stock as a result of such event (including payment for any unvested
portion).  No payment shall be made to a Grantee for any Option or SAR if the
purchase or grant price for such Option or SAR exceeds the value, as determined
by the Committee, of the property (including cash) received by the holder of a
share of Company Stock as a result of such event.  Unless the particular Award
Agreement provides otherwise, determination of any payment under this Section
12.01(b) for an Award that is subject to a Performance Goal shall be based upon
achievement at the target level of performance.

 
This Section 12.01 shall not apply to any Cash Bonus Awards established under
Article XI of this Plan.
 
12.02       Change in Control.  Notwithstanding any provision in this Plan to
the contrary, unless the particular Award Agreement provides otherwise or except
where a Grantee’s entitlement to an Award is subject to a Performance Goal, upon
a Grantee’s involuntary termination of employment or service without Cause
within one year following a Change in Control, all Awards (including those that
are assumed or were substituted or converted in accordance with Section
12.01(a)) will become fully vested, and, for Options and SARs, immediately
exercisable.  In the case of an Award under which a Grantee’s entitlement to the
Award is subject to the achievement of a Performance Goal, unless the particular
Award Agreement provides otherwise, upon the occurrence of a Change in Control,
the Grantee shall be deemed to have satisfied the Performance Goal at the target
level of performance and such Award shall continue to vest based on the
time-based service vesting criteria, if any, to which the Award is subject.  For
Awards described in the preceding sentence that are assumed or maintained by the
acquiring or surviving company following a Change in Control, unless the
particular Award Agreement provides otherwise, upon a Grantee’s involuntary
termination of employment or service without Cause within one year following a
Change in Control, the time-based service vesting criteria shall be deemed
satisfied at the time of such termination.
 
This Section 12.02 shall not apply to any Cash Bonus Awards established under
Article XI of this Plan.
 
11

--------------------------------------------------------------------------------

XIII.
MISCELLANEOUS.

 
13.01       Withholding.  The Company shall have the power and the right to
deduct or withhold, or require a Grantee to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes (including the Grantee’s
FICA obligation) required by law to be withheld with respect to any taxable
event arising as a result of this Plan.  With respect to withholding required
upon the exercise of Options or SARs, upon the lapse of restrictions on
Restricted Stock or the payment of Restricted Stock Units or Performance Stock,
Grantees may elect to satisfy the withholding requirement, in whole or in part,
by having the Company withhold shares having a Fair Market Value on the date the
tax is to be determined equal to an amount not exceeding the maximum statutory
total tax that could be imposed on the transaction.
 
13.02       No Employment or Retention Agreement Intended.  Neither the
establishment of, nor the awarding of Awards under this Plan shall be construed
to create a contract of employment or service between any Grantee and the
Company or its Subsidiaries; it does not give any Grantee the right to continued
service in any capacity with the Company or its Subsidiaries or limit in any way
the right of the Company or its Subsidiaries to discharge any Grantee at any
time and without notice, with or without Cause, or to any benefits not
specifically provided by this Plan, or in any manner modify the Company’s right
to establish, modify, amend or terminate any profit sharing or retirement plans.
 
13.03       Non-transferability of Awards.  Any Award granted hereunder shall,
by its terms, be non-transferable by a Grantee other than by will or the laws of
descent and shall be exercisable during the Grantee’s lifetime solely by the
Grantee or the Grantee’s duly appointed guardian or personal representative. 
Notwithstanding the foregoing, the Committee may permit a Grantee to transfer a
Non-Qualified Stock Option or SAR to a family member or a trust or partnership
for the benefit of a family member, in accordance with rules established by the
Committee.
 
13.04       Forfeiture of Awards or Amounts Paid Under the Plan.  The Company
shall have the power and the right to require any Grantee to forfeit and return
to the Company any Award made to the Grantee or proceeds realized thereon
pursuant to this Plan consistent with any recoupment policy maintained by the
Company under applicable law, as such policy is amended from time to time.
 
13.05       Securities Laws.  No shares of Common Stock will be issued or
transferred pursuant to an Award unless and until all then applicable
requirements imposed by Federal and state securities and other laws, rules and
regulations and by any regulatory agencies having jurisdiction, and by any
exchanges upon which the shares of Common Stock may be listed, have been fully
met. As a condition precedent to the issuance of shares pursuant to the grant or
exercise of an Award, the Company may require the Grantee to take any reasonable
action to meet such requirements. The Committee may impose such conditions on
any shares of Common Stock issuable under the Plan as it may deem advisable,
including, without limitation, restrictions under the Securities Act of 1933, as
amended, under the requirements of any exchange upon which such shares of the
same class are then listed, and under any blue sky or other securities laws
applicable to such shares. The Committee may also require the Grantee to
represent and warrant at the time of issuance or transfer that the shares of
Common Stock are being acquired only for investment purposes and without any
current intention to sell or distribute such shares.
 
13.06       Dissolution or Liquidation.  Upon the dissolution or liquidation of
the Company, any outstanding Awards previously granted under this Plan shall be
deemed canceled.
 
13.07       Controlling Law.  The law of the State of Wisconsin, except its law
with respect to choice of law, shall be controlling in all matters relating to
the Plan.
 
13.08       Termination and Amendment of the Plan.  The Plan will expire ten
(10) years after the Effective Date, solely with respect to the granting of
Incentive Stock Options or such later date as may be permitted by the Code for
Incentive Stock Options.  The Board may from time to time amend, modify, suspend
or terminate the Plan; provided, however, that no such action shall (a) impair
without the Grantee’s consent any Award previously granted under the Plan or (b)
be made without shareholder approval where such approval would be required as a
condition of compliance with the Code or other applicable laws or regulatory
requirements.  Absent shareholder approval, neither the Committee nor the Board
shall have any authority, with or without the consent of a Grantee, to reduce
the exercise price of outstanding Options or SARs or cancel outstanding Options
or SARs in exchange for another Award including an Option or SAR with an
exercise price that is less than the exercise price of the original Options or
SARs, except in the event of a corporate event involving the Company, as
authorized under Section 3.02 or 12.01 of the Plan.
 
 
12

--------------------------------------------------------------------------------